Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-28, 30, 32-38 are pending.
Claim 1-20, 29, 31, are canceled.
Claims 21-28, 30, 32-38 are rejected.
Response to Arguments
Applicant’s arguments, see reply filed 8/25/2021 with respect to the rejection(s) of claim(s) 21-28, 30, 32-38 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al. (US-PG-PUB 2016/0065345 A1).
The 112(b) rejection of claim 38 has been withdrawn in light of applicant amendment.
The claim objection of claim 28 has been withdrawn in light of applicant amendment.

Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moshavi et al. (US-PG-PUB 2016/0198486 A1) and in view of Kim et al. (US-PG-PUB 2016/0065345 A1).

7. Claim 21, 30, 37 is directed to a method for determining interference mitigating capabilities and is shown in fig. 2  


    PNG
    media_image1.png
    468
    531
    media_image1.png
    Greyscale




 





The primary reference Moshavi is about scheduling based on interference mitigation capabilities and is shown in fig.2 

    PNG
    media_image2.png
    408
    520
    media_image2.png
    Greyscale










The secondary reference Kim is about a method for transmitting uplink control information and is shown in fig. 18 
    PNG
    media_image3.png
    576
    433
    media_image3.png
    Greyscale





As to claim 21. Moshavi teaches   a method of a communication device arranged to operate in a cellular communication system (Moshavi fig. 2 step 100 Ue and BS i.e. cellular communication which works according to a method see also [0056]), the method comprising
determining interference mitigation capabilities (Moshavi fig.2 step 100 interference cancellation capabilities information from Ue being received see also [0056]), and
20transmitting information about the determined interference mitigation capabilities to a network node of the cellular communication system (Moshavi [0040] Ue reporting its interference cancellation capabilities to BS), wherein the information includes an identification of at least one interference mitigation algorithm that the communication device is able to use (Moshavi [0009] an indication i.e. information about interference mitigation capabilities of a Ue and [0040] Ue reporting its interference cancellation capabilities to BS see also [0028]);
receiving a control symbol from a network node operating a cell of the cellular communication system and serving the communication device (Moshavi [0030] determination of csi of terminal in a first cell which is measured based on received downlink transmission i.e.PDCCH  made of control symbol and terminals likely to suffer from interference for downlink transmission i.e. PDCCH which is made of control symbols and see also  [0082] ), determining an interference situation (Moshavi [0030][0082] a determination of a likehood of a Ue being subjected to interference and see also fig. 5 step 508),
Moshavi does not expressly teach receiving a control symbol, for control symbols; 
receiving a control symbol from a network node operating a cell of the cellular communication system
selecting an interference mitigation algorithm based on the determined interference situation and
performing the selected interference mitigation algorithm for the received control symbol
However Kim from a similar field of endeavor teaches receiving a symbol(Kim [0277] Ue receiving control symbols),  for control symbols(Kim [0277] Ue receiving control symbols), receiving a control symbol from a network node operating a cell of the cellular communication system (Kim [0277] Ue receiving control symbols from multiple smalls cell and Ue synchronized with the small cell) and serving the communication device (Kim [0277] Ue in synchronization with small cells i.e. Ue serve by small cells ); selecting an interference mitigation algorithm based on the determined interference situation(Kim [0277] a Ue receiving multiple control symbols from a network and Ue selecting a receiver from among multiple receiver in order to implement interference mitigation and MMSE-IRC receiver  i.e. receiver using  interference mitigation algorithm  among multiple receivers being used i.e. selected for interference mitigation); and performing the selected interference mitigation (Kim [0278] signal being received using MMSE-IRC i.e. interference mitigation algorithm being applied  to mitigate interference).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kim and the combined teaching of Moshavi and Kim to use control symbols received from a network in order to mitigate interference. Because Kim teaches a method of transmitting control symbol using a different method different from the legacy method thus providing efficient spectrum utilization (Kim [0004]).

As to claim 37.   Moshavi   teaches a communication device arranged to operate in a cellular communication system and receive control symbols from a network node operating a cell of the cellular communication system and serving the communication device (Moshavi fig. 2 step 100 Ue and BS i.e. cellular communication which works according to a method [0030] determination of csi of terminal in a first cell which is measured based on received downlink transmission i.e.PDCCH  made of control symbol and terminals), the communication device comprising:
a receiver circuit (Moshavi fig. 1 Ue 38 communicating with cell 1 and cell 2 and Ue having antenna)
a transmitter circuit (Moshavi fig.1 [0036] fig.1 Ue having transmit and receive antenna); and
a processing circuit operatively coupled to the receiver circuit and transmitter circuit (Moshavi [0035] a processor handling task of transceiver) and 
(Moshavi [0030] determination of csi of terminal in a first cell which is measured based on received downlink transmission i.e.PDCCH made of control symbol [0040] Ue reporting its interference cancellation capabilities to BS). 
Moshavi does not expressly teach control symbols received from a network node, 
However Kim from a similar field of endeavor teaches 
control symbols received from a network node (Kim [0277] a Ue receiving multiple control symbols from a network and Ue selecting a receiver from among multiple receiver in order to implement interference mitigation).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kim and the combined teaching of Moshavi to use control symbols received from a network in order to mitigate interference. Because Kim teaches a method of transmitting control symbol using a different method different from the legacy method thus providing efficient spectrum utilization (Kim [0004]).

8. Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moshavi et al. (US-PG-PUB 2016/0198486 A1) in view of Kim et al. (US-PG-PUB 2016/0065345 A1) and in view of Sano et al. (US-PG-PUB 2017/0332364 A1).

As to claim 22.    The combination of Moshavi and Kim teaches all the limitations of parent claim 21,
The combination of Moshavi, and Kim does not teach wherein the determining of the interference mitigation capabilities is performed once for static interference mitigation capabilities 
However Sano  from a similar field of endeavor teaches wherein the determining of the interference mitigation capabilities is performed once for static interference mitigation capabilities (Sano [0069] allocated resources are orthogonal which allow for interference avoidance and allocation of resources  in a orthogonal way is a static way of avoiding interference)
Therefore, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Sano and the combined teaching of Moshavi and Kim to avoid interference using orthogonal resources scheduling. Because Sano teaches a method of allowing a base station to provide for interference reduction by scheduling orthogonal resources (Sano [0014]).

9. Claim  23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moshavi et al. (US-PG-PUB 2016/0198486 A1) in view of Kim et al. (US-PG-PUB 2016/0065345 A1)  and in view of  Siomina et al (US-PG-PUB 2014/0128115 A1) hereinafter Siomina.


As to claim 23.  The combination of Moshavi and Kim teaches all the limitations of parent claim 21,
The combination of Moshavi and Kim does not teach wherein the determining of the interference mitigation capabilities is performed upon an interference mitigation capabilities determination event.
However Siomina from a similar field of endeavor teaches wherein the determining of the interference mitigation capabilities is performed upon an interference mitigation capabilities determination event (Siomina [0212] a request which is a trigger to mitigation capability reporting and [0213] interference mitigation capabilities which is based or relate to measurement and a request based on which capability information is being signaled).
Therefore, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Siomina and the combined teaching of Moshavi and Kim to determine interference capabilities of nodes for control symbols based on specific event. Because Siomina teaches an effective measurement taking place by generating of a compensation value in order to mitigate the discovered interference in a component contained in the reference measurement (Siomina [0060]). 

As to claim 24. The combination of Moshavi and Kim teaches all the limitations of parent claim 23,
The combination of Moshavi and Kim does not teach wherein the interference mitigation capabilities determination event is any one of

a periodically interference mitigation capabilities determination event;
an occasion where the communication device is to send uplink feedback information; 
upon receiving a request from a network node to transmit interference mitigation capabilities; 
and any combination thereof.
However Siomina from a similar field of endeavor teaches wherein the interference mitigation capabilities determination event (Siomina [0212] a request which is a trigger to mitigation capability reporting) is any one of
when the communication device has determined any change which has impact on the interference mitigation capabilities; 
a periodically interference mitigation capabilities determination event;
an occasion where the communication device is to send uplink feedback information 
 upon receiving a request from a network node to transmit interference mitigation capabilities (Siomina [0212] a request which is a trigger to mitigation capability reporting); and
 any combination thereof.
Therefore, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Siomina and the combined teaching of Moshavi and Kim to determine interference capabilities of nodes (Siomina [0060]). 

10. Claim 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moshavi et al. (US-PG-PUB 2016/0198486 A1) in view of Kim et al. (US-PG-PUB 2016/0065345 A1) and in view of Koutsimanis et al. (US-PG-PUB 2014/0233457 A1).

As to claim 25. The combination of Moshavi and Kim teaches all the limitations of parent claim 21 
The combination of Moshavi and Kim does not teach wherein the transmitting of the information about the determined interference mitigation capabilities comprises transmitting the information in a higher layer signaling 
However from similar field of endeavor Koutsimanis teaches wherein the transmitting of the information about the determined interference mitigation capabilities comprises transmitting the information in a higher layer signaling (Koutsimanis [0016] IC capabilities being conveyed via RRC see also [0090]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Koutsimanis and the combined teaching of Moshavi and Kim to use measurement result in order to trigger interference mitigation using RRC signaling. Because Koutsimanis teaches a method of improving interference mitigation (Koutsimanis [0032]).

As to claim 26.     The combination of Moshavi and Kim teaches all the limitations of parent claim 21 
The combination of Moshavi and Kim does not teach wherein the higher layer signaling is made via any one of
an RRC message to the network node; 
and a MAC message.
However Koutsimanis from a similar field of endeavor teaches wherein the higher layer signaling is made via any one of
an RRC message to the network node (Koutsimanis [0016] IC capabilities being conveyed via RRC see also [0090]).
and a MAC message.
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Koutsimanis and the combined teaching of Moshavi and Kim to use measurement result in order to trigger interference mitigation using RRC signaling. Because Koutsimanis teaches a method of improving interference mitigation (Koutsimanis [0032]).

11. Claim 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moshavi et al. (US-PG-PUB 2016/0198486 A1) in view of Kim et al. (US-PG-PUB 2016/0065345 A1) and in view of Merlin et al. (US-PG-PUB 2014/0241168 A1).

As to claim 27.    The combination of Moshavi and Kim teaches all the limitations of 
parent claim 21, 

of any one 
of unused bits;
unused code words; 
unused fields, 
control space, 
bit pattern or bit combinations; and any combination thereof
However Merlin from a similar field of endeavor teaches 
wherein the transmitting of the information about the determined interference mitigation capabilities comprises use, for indicating the information related to the determined parameter for per carrier to the network node
of any one of unused bits(Merlin [0164] capabilities information being carried in reserved bits which is interpreted as unused and information may be conveyed during association between transmitter and receiver including uplink transmission and [0223] association taking place between device and network).; 
unused code words; 
unused fields, 
control space, 
bit pattern or bit combinations; and any combination thereof
(Merlin [0014]).

As to claim 28.    The combination of Moshavi and Kim teaches all the limitations of parent claim 27, 
The combination of Moshavi and Kim does not does not wherein the unused bits is any set of available bits in an uplink control channel that are not used for indication about any uplink transmission parameters
However Merlin from a similar field of endeavor teaches wherein the unused bits is any set of available bits in an uplink control channel that are not used for indication about any uplink transmission parameters (Merlin [0164] capabilities information being carried in reserved bits which is interpreted as unused and information may be conveyed during association between transmitter and receiver including uplink transmission and [0223] association taking place between device and network).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Merlin and the combined teaching of Moshavi and Kim to use unused bits to convey transceiver’s capabilities. Because Merlin teaches a rate adaptation techniques which allow for reduction of packets loss which will at the end improve user experience (Merlin [0014]).

30, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moshavi et al. (US-PG-PUB 2016/0198486 A1) and in view of Park et al. (US-PG-PUB 2014/0133411 A1).

As to claim 30.   Moshavi teaches   a method of a network node arranged to operate in a cellular communication system(Moshavi fig. 2 step 100 Ue and BS i.e. cellular communication which works according to a method see also [0056]),, the method comprising
receiving from a communication device operating in the cellular communication system, information about determined interference mitigation capabilities of the
communication device for control symbols (Moshavi [0009] an indication i.e. information about interference mitigation capabilities of a Ue and [0040] Ue reporting its interference cancellation capabilities to BS; [0028] [0030] determination of csi of terminal in a first cell which is measured based on received reference signal and the measurement can be done for control symbols as well and see also [0082]); and
Moshavi does not teach adapting a performing of one or more radio operation tasks based on the received,
information, wherein said adapting includes any one of:
 	adapting transmit power on DL control channels;
adapting aggregation level on PDCCH/PCFICH;
 transmitting CRS assistant info to UE; and
any combination thereof.
 (Park [0143] an adapting taking place based on reception)
 on NAICS 
information, wherein said adapting includes any one of:
 adapting transmit power on DL control channels
adapting aggregation level on PDCCH/PCFICH (Park [0143] an adapting taking place based on reception and aggregation level of PDCCH taking place)
 transmitting CRS assistant info to UE; and
any combination thereof.
Therefore, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Park and the teaching of Moshavi to adapt aggregation level based on received signal. Because Park teaches of method to resolve issue related to self-interference thus providing 

As to claim 38.    The combination of Moshavi and Park teaches a network node (Moshavi fig. 1 BS and UE) arranged to operate in a cellular communication system, the network node including a processor (Moshavi fig.1 processor in Ue and RNC) configured to perform radio operation tasks by a method according to claim 30.

13. Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moshavi et al. (US-PG-PUB 2016/0198486 A1) and in view of Park et al. (US-PG-PUB 2014/0133411 A1) and in view of Zhu et al. (US-PG-PUB 2015/0304063 A1).

As to claim 32.   The combination of Moshavi and Park teaches all the limitations of parent claim 32,
  The combination of Moshavi and Park does not teach comprising transmitting a request to the communication device to transmit interference mitigation capabilities
However Zhu from a similar field of endeavor teaches comprising transmitting a request to the communication device to transmit interference mitigation capabilities (Zhu [0052] a request being send to Ue to provide information on Ue receiver type i.e. interference mitigation capabilities and Ue replying with information in a RRC signal see also [0054] interference mitigation taking place based on provided Ue receiver type such as MMSE or MMSE-IRC which are receiver  interference mitigation algorithm or capabilities)
Thus, it would be obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Zhu and the combined teaching of Moshavi and Park to update transmit parameter based on received information. Because Zhu teaches a method of using closed loop MIMO in order to improve transmission quality thus providing better spectrum efficiency (Zhu [0004]).

14. Claim 33, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moshavi et al. (US-PG-PUB 2016/0198486 A1) and in view of Park et al. (US-PG-PUB 2014/0133411 A1).and in view of Koutsimanis et al. (US-PG-PUB 2014/0233457 A1).

As to claim 33.     The combination of Moshavi and Park teaches all the limitations of parent claim 30, 
The combination of Moshavi and Park does not teach wherein the receiving the information about determined interference mitigation capabilities of the communication device for control symbols is received in a higher layer signaling.
However from similar field of endeavor Koutsimanis teaches wherein the receiving the information about determined interference mitigation capabilities of the communication device for control symbols is received in a higher layer signaling. (Koutsimanis [0016] IC capabilities being conveyed via RRC see also [0090]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Koutsimanis and the combined teaching of Moshavi and Park to use measurement result in order to trigger interference mitigation using RRC signaling. Because Koutsimanis teaches a method of improving interference mitigation (Koutsimanis [0032]).

As to claim 34.     The combination of Moshavi and Park teaches all the limitations of parent claim 33,
The combination of Moshavi and Park does not teach wherein the higher layer signaling is made via any one of
an RRC message to the network node; 
and a MAC message.
However Koutsimanis from a similar field of endeavor teaches wherein the higher layer signaling is made via any one of
 (Koutsimanis [0016] IC capabilities being conveyed via RRC see also [0090]).
and a MAC message.
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Koutsimanis and the combined teaching of Moshavi and Park to use measurement result in order to trigger interference mitigation using RRC signaling. Because Koutsimanis teaches a method of improving interference mitigation (Koutsimanis [0032]).

15. Claim 35, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moshavi et al. (US-PG-PUB 2016/0198486 A1) and in view of Park et al. (US-PG-PUB 2014/0133411 A1) and in view of Merlin et al. (US-PG-PUB 2014/0241168 A1).

As to claim 35   The combination of Moshavi and Park teaches all the limitations of parent claim 30, 
The combination of Moshavi and Park does not does not teach wherein the receiving of the information about the determined interference mitigation capabilities indicating the information related to the determined parameter for per carrier to the network node 
of any one 
of unused bits;
unused code words; 
unused fields, 

bit pattern or bit combinations; and any combination thereof
However Merlin from a similar field of endeavor teaches 
wherein the transmitting of the information about the determined interference mitigation capabilities comprises use, for indicating the information related to the determined parameter for per carrier to the network node
of any one of unused bits(Merlin [0164] capabilities information being carried in reserved bits which is interpreted as unused and information may be conveyed during association between transmitter and receiver including uplink transmission and [0223] association taking place between device and network).; 
unused code words; 
unused fields, 
control space, 
bit pattern or bit combinations; and any combination thereof
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Merlin and the combined teaching of Moshavi and Park to use unused bits to convey transceiver’s capabilities. Because Merlin teaches a rate adaptation techniques which allow for reduction of packets loss which will at the end improve user experience (Merlin [0014]).

As to claim 36.  The combination of Moshavi and Park teaches all the limitations of parent claim 35, 

However Merlin from a similar field of endeavor teaches wherein the unused bits is any set of available bits in an uplink control channel that are not used for indication about any uplink transmission parameters (Merlin [0164] capabilities information being carried in reserved bits which is interpreted as unused and information may be conveyed during association between transmitter and receiver including uplink transmission and [0223] association taking place between device and network).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Merlin and the combined teaching of Moshavi and Park to use unused bits to convey transceiver’s capabilities. Because Merlin teaches a rate adaptation techniques which allow for reduction of packets loss which will at the end improve user experience (Merlin [0014]).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Xin et al. (US-PG-PUB 2016/0337102 A1) overhead information transmission, base station and system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VOSTER PREVAL/Examiner, Art Unit 2412       

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412